201 U.S. 359 (1906)
SOPER
v.
LAWRENCE BROTHERS COMPANY.
No. 206.
Supreme Court of United States.
Argued March 9, 12, 13, 1906.
Decided April 2, 1906.
ERROR TO THE SUPREME JUDICIAL COURT OF THE STATE OF MAINE.
*360 Mr. William Frye White, with whom Mr. Taber D. Bailey and Mr. John B. Cotton were on the brief, for plaintiff in error.
Mr. Orville Dewey Baker, with whom Mr. Amos K. Butler was on the brief, for defendant in error.
*365 MR. JUSTICE HOLMES delivered the opinion of the court.
This is an action of trover for logs, brought by the plaintiff in error in the Supreme Judicial Court of Maine. The defendant admitted carrying off the logs, but set up title to the land on which they were cut, one-half in itself and one-half in its licensors. At the trial the plaintiff proved a prima facie title to an undivided interest in the land. The defendant relied upon the Maine Public Laws of 1895, c. 162, § 1. With regard to that, the Chief Justice, presiding, instructed the jury that if the defendant and its licensors, respectively, had satisfied the conditions of § 1, it was entitled to a verdict. A verdict was found for the defendant on that ground. The ruling was taken to the full court on exceptions and a motion for a new trial. At the argument there it was urged that the statute, if applicable to the plaintiff, was contrary to the Fourteenth Amendment and void. But the court, adverting to the question, decided the contrary, and the defendant had *366 judgment. 98 Maine, 268. The case then was brought to this court.
The material sections of the act of 1895 are as follows:
"SEC. 1. When the State has taxed wild land, and the state treasurer has deeded it, or part of it, for non-payment of tax, by deed purporting to convey the interest of the State by forfeiture for such non-payment and his records show that the grantee, his heirs or assigns, has paid the State and county taxes thereon, or on his acres or interest therein as stated in the deed, continuously for the twenty years subsequent to such deed; and when a person claims under a recorded deed describing wild lands taxed by the State, and the state treasurer's record shows that he has, by himself or by his predecessors under such deed, paid the state and county taxes thereon, or on his acres or interest therein as stated in the deed, continuously for twenty years subsequent to recording such deed; and whenever, in either case, it appears that the person claiming under such a deed, and those under whom he claims, have, during such period, held such exclusive, peaceable, continuous and adverse possession thereof as comports with the ordinary management of wild lands in Maine, and it further appears that during such period, no former owner, or person claiming under him, has paid any such tax, or any assessment by the county commissioners, or done any other act indicative of ownership, no action shall be maintained by a former owner, or those claiming under him, to recover such land, or to avoid such deed, unless commenced within said twenty years, or before January one, nineteen hundred. Such payment shall give such grantee or person claiming as aforesaid, his heirs or assigns, a right of entry and seizin in the whole, or such part, in common and undivided, of the whole tract as the deed states, or as the number of acres in the deed is to the number of acres assessed.
"SEC. 4. This act shall not apply to actions between cotenants, nor to actions now pending in court, nor to those commenced before January one, nineteen hundred."
*367 The defendant and its licensors claimed under the second branch of the statute. They held under recorded warranty deeds describing wild lands taxed by the State, running back for more than twenty years, and, although it must be taken that the first deed of the series was executed by owners of a part interest only, that deed naturally was held by the state courts to be a repudiation of the tenancy in common and to lay a foundation for the working of the act. With that question we have nothing to do. The state treasurer's record showed that the defendant, its licensors and those under whom they claim, had paid the taxes thereon continuously down to the bringing of this suit. The same persons had held such exclusive, peaceable, continuous and adverse possession of the land as comports with the ordinary management of wild lands in Maine, and during the same period no former owner had paid any tax or done any other act indicative of ownership. These facts are admitted or must be assumed to be established by the verdict. This action was brought in 1902 for acts done from 1900 to 1902, after the time allowed by § 4 had run. The question is whether the statute is constitutional as applied to such a case.
Before considering the construction of the statute we will deal with an objection which seems to be made to it, even if solely prospective as we subsequently shall explain. Suppose that the law gives no effect whatever to acts done before its passage, still it is suggested that when it went into operation the plaintiff but for its provision would have been in constructive possession, and the statute purported at once to disseize him and to put him to an action to recover the land. But so far as the statute is prospective it merely enacts, subject to the qualification in § 4, of which we shall speak in a moment, that certain acts, if done in the future, shall constitute a disseizin, and that the disseizin if continued for the due time shall ripen into title. The distinction between trespass and disseizin may be modified by statute as properly as it may be established by common law. Also statutes of limitation *368 may be passed where formerly there were none. So far as the Fourteenth Amendment is concerned there is nothing to hinder a State from enacting that in future the doing of such overt acts of ownership as are possible on wild land, under a recorded deed which shows that the actor claims title, coupled with payment of the taxes, the owner meantime not paying them, and doing no act indicative of ownership, shall constitute a disseizin, or that such disseizin if continued long enough shall bar an action for the land. We think it unnecessary to cite the state decisions on similar statutes or to argue that proposition at greater length. See Leffingwell v. Warren, 2 Black, 599.
The main argument for the plaintiff is that if, as was the fact, the defendant had maintained the statutory occupation for the twenty years before the passage of the act, the statute purported retrospectively to give it the title, or, if the statute did not go to that length, that at least it counted the fifteen years preceding the enactment with the five following it to January 1, 1900, in order to make up the twenty years required by § 1, in any suit brought after that date. The former, more extreme suggestion, is answered by § 4. By the words of that section the statute did not apply to actions brought before January 1, 1900. Therefore, if but for the statute, the plaintiff would have had a constructive seizin and might have declared in trespass, he still had it during five years, and might have declared in the same way.
The only matter requiring analysis is the question of the former owner's position after January 1, 1900, when the act applied. The action then required to be brought by the former owner is an action "to recover such land, or to avoid such deed." An action to recover the land presupposes that the former owner still is out by a continuance, up to the time when the suit is brought, of the acts and omissions of the parties concerned respectively which are made to constitute a disseizin. The requirement that the statutory disseizin should continue until the action was brought is further shown by *369 the word "said" in the phrase "unless commenced within said twenty years," to which "or before January one, nineteen hundred," is the alternative. Said twenty years are the years during which the disseizor has been paying taxes and holding possession. If between 1895 and 1900 the former owner had been paying the taxes and doing acts indicative of ownership he would be seized by the very terms of the statute. He would have no occasion to sue, and we hardly understand it to be suggested that he could be sued on the strength of a disseizin satisfying the statute during the twenty years before it was passed, but ending in 1895. If such a suggestion should be made it would be disposed of by recalling again that for five years after the enactment, for purposes of suit at least, he stood constructively seized by force of § 4, whenever apart from the statute he would not have been disseized. Of course therefore he was not disseized retrospectively before the date of the act. It is still more absurd to suppose that the act meant that if he had paid the taxes and done acts of ownership, so that he was not merely constructively but actually seized during the five years, his title was to vanish when that time had elapsed.
The discussion is narrowed, then, to the consideration of an action begun, as this was, after January 1, 1900, when the defendant has held that statutory possession for the five years following the act and for fifteen years before. If the plaintiff had brought a real action instead of the present suit, he would have been barred if the statute is good. The plaintiff says that the counting of the fifteen years before the enactment makes the statute bad. But suppose that the statute had enacted simply that if the conditions of § 1 should be maintained from the date of the act until January 1, 1900, and no action brought, the former owner should be barred, there can be no question that it would have been valid. It was not and could not be argued that a statute of limitations allowing nearly five years would be unreasonably short. Turner v. New York, 168 U.S. 90; Terry v. Anderson, 95 U.S. 628. *370 But, if such a statute would be constitutional, the requirement of a continuance of similar conditions for a time before the statute long enough to make twenty continuous years when taken with the five years following it was a pure advantage to the plaintiff, a further condition which did him only good. It was not argued that the statute was invalid because a less time was allowed to persons in the plaintiff's position than to those whose twenty years should begin to run after the statute went into effect. Similar provisions are common and seem to have been before the court in Terry v. Anderson and Turner v. New York, supra, and in Koshkonong v. Burton, 104 U.S. 668.
Some objection was made to the effect given to a tax deed in the first part of the section. But that is not before us. We see nothing to indicate an intent to go beyond the law. Marx v. Hanthorn, 148 U.S. 172. As to the possibility that the taxes may have been assessed unlawfully, or the recorded deed under which the defendant claims forged, it is admitted that such matters might be proved. As they are public facts, give color to the overt acts done upon the land and must be accompanied by a necessarily conscious omission of the plaintiff to pay taxes or do any acts of ownership, we see nothing to hinder the legislature making them sufficient, prima facie at least, to set the statute running and to put the former owners to a suit.
The act as we construe it does not infringe the Fourteenth Amendment. We understand our construction to agree with that adopted by the Supreme Judicial Court of the State. That court says of the statute, "it is not only not retrospective, but is distinctly made prospective only in its operation, and the reasonable period of five years after the date of the enactment is allowed during which all controversies respecting such titles might be adjusted according to `the principles and the nature of those facts by means of which those titles had existed' before the passage of the act." Of course if the statute as construed by the state court is constitutional we follow its *371 construction. Tampa Water Works Co. v. Tampa, 199 U.S. 241, 243. We have made some little analysis of the words simply because the state court went into no detail.
Judgment affirmed.